                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


WISCONSIN VOTERS ALLIANCE, et al.,

                       Plaintiffs,

               v.                                              Case No. 20-C-1487

CITY OF RACINE, et al.,

                       Defendants.


                                              ORDER


       Plaintiffs Wisconsin Voters Alliance and six of its members filed this action against the

Cities of Green Bay, Kenosha, Madison, Milwaukee, and Racine seeking to enjoin the defendant

Cities from accepting grants totaling $6,324,527 from The Center for Tech and Civic Life (CTCL),

a private non-profit organization, to help pay for the upcoming November 3, 2020 election. On

October 14, 2020, the court denied Plaintiffs’ motion for a temporary restraining order and other

preliminary relief because Plaintiffs failed to show a reasonable likelihood of success on the merits.

Dkt. No. 27. Plaintiffs subsequently appealed the court’s October 14, 2020 order under 28 U.S.C.

§ 1292. Plaintiffs also filed a motion for an injunction pending appeal. For the following reasons,

Plaintiffs’ motion will be denied.

       Requests for stays or injunctions pending appeal are governed by Rule 62(c) of the Federal

Rules of Civil Procedure, which provides that “[w]hile an appeal is pending from an interlocutory

order . . . that grants, dissolves, or denies an injunction, the court may suspend, modify, restore, or

grant an injunction on terms for bond or other terms that secure the opposing party’s rights.” In

determining whether to grant an injunction pending appeal, a court must consider (1) whether the




         Case 1:20-cv-01487-WCG Filed 10/21/20 Page 1 of 2 Document 37
movant has made a strong showing that it is likely to succeed on the merits on appeal; (2) whether

the movant will be irreparably injured absent an injunction; (3) whether issuance of the injunction

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies. See Hilton v. Braunskill, 481 U.S. 770, 776 (1987) (citations omitted).

       The court concludes that Plaintiffs’ arguments are insufficient to establish a strong

likelihood of success on the merits. In denying Plaintiffs’ motion for a temporary restraining order,

the court considered and rejected many of the same arguments Plaintiffs now assert. The court’s

reasoning is set out in the court’s October 14, 2020 order and need not be repeated here. Because

Plaintiffs have failed to demonstrate a likelihood of success on the merits, no further analysis as to

whether to grant an injunction is necessary and their motion for an injunction pending appeal (Dkt.

No. 31) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 21st day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 1:20-cv-01487-WCG Filed 10/21/20 Page 2 of 2 Document 37
